DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 06/04/2019 being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.
	
Reason For Allowance

1.	Claims 1-20 are allowed.

2.	Following is an examiner's statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper, which includes (claim 1) a spectacles device that can be reversibly transformed into a bracelet, comprising: a first cavity, extending longitudinally, adapted to permit the sliding of the inner temple into said outer temple; each of the spectacles lenses is fixed respectively at one end of each of the inner temples by a first connecting element, wherein said nose bridge is fixed on each inner temple by at least a second connecting element, and wherein the outer temple of each temple system is comprised of a preformed bistable blade, having a first equilibrium position in which the preformed bistable blade is largely flat and having a second 

3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Akagi (US 4,887,896) discloses a handy spectacles, in Figure 1 and 2, comprising of sheath (3a) which is devised to have open mouths on one end, retractable ear-rack rods (3b) is retracted into the relative sheath (3a), frame (2), the sheath (3a) comprising a cavity for hiding the frame (2) (see Fig.5 and 6).  However, Akagi does not teach or fairly suggest a first cavity, extending longitudinally, adapted to permit the sliding of said inner temple into said outer temple; wherein each of said spectacles lenses is fixed respectively at one end of each of the inner temples by a first connecting element, wherein said nose bridge is fixed on each inner temple by at least a second connecting element, and wherein said outer temple of each temple system is comprised of a preformed bistable blade, having a first equilibrium position in which .

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN Q TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack, can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN TRA/Primary Examiner, Art Unit 2872